10 F.3d 805
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Ira Glen Anthony WALTERS, Plaintiff, Appellant,v.UNITED STATES of America, ET AL., Defendants, Appellees.
No. 93-1864.
United States Court of Appeals,First Circuit.
November 18, 1993

Appeal from the United States District Court for the District of Massachusetts
Ira Glen Anthony Walter on brief pro se.
D.Mass.
AFFIRMED
Before Breyer, Chief Judge, Torruella and Selya, Circuit Judges.
Per Curiam.


1
The judgment dismissing plaintiff's action as barred by the statute of limitations is affirmed for the reasons stated in the district court's July 6, 1993 memorandum.


2
Affirmed.